Citation Nr: 1711046	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an autoimmune disorder.  

2.  Entitlement to service connection for ulcerative colitis/inflammatory bowel disease.  

3.  Entitlement to service connection for arthritis, claimed as secondary to a digestive disorder.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1960 to June 1964 and from November 1965 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, to include as secondary to a digestive disorder (listed as secondary to ulcerative colitis/inflammatory bowel disease).  

In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In September 2012, the Board remanded the issues of entitlement to service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, claimed as secondary to a digestive disorder (listed as secondary to ulcerative colitis/inflammatory bowel disease) for further development.  

In a November 2013 decision, the Board denied the Veteran's claims for entitlement to service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, claimed as secondary to a digestive disorder.  

The Veteran then appealed the Board's November 2013 decision, as to the issues of entitlement for entitlement to service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, claimed as secondary to a digestive disorder, to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to those issues, be vacated and remanded.  A May 2014 Court Order granted the motion.  

In May 2015, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in July 2015.  In October 2015, the Veteran and his representative were properly provided with a copy of the VHA opinion.  In December 2015, the Veteran's attorney submitted additional argument in support of his appeal.  

In a February 2016 decision, the Board again denied the Veteran's claims for entitlement to service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, claimed as secondary to a digestive disorder.  

The Veteran then appealed the Board's February 2016 decision, as to the issues of entitlement for entitlement to service connection for an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and for arthritis, claimed as secondary to a digestive disorder, to the Court.  In August 2016, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to those issues, be vacated and remanded.  An August 2016 Court Order granted the motion.  

The issues have been recharacterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's autoimmune disorder, diagnosed as lupus erythematosus, had its onset in service.  

2.  The Veteran's ulcerative colitis/inflammatory bowel disease had its onset in service.  

3.  The Veteran's inflammatory arthritis became manifest as secondary to the autoimmune disorder and ulcerative colitis/inflammatory bowel disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an autoimmune disorder, diagnosed as lupus erythematosus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for ulcerative colitis/inflammatory bowel disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for inflammatory arthritis, as secondary to a service-connected autoimmune disorder and ulcerative colitis/inflammatory bowel disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Where a Veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis or lupus erythematosus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

II. Evidence

The Veteran contends that he has an autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and arthritis, that are all related to service.  He also asserts that his arthritis is related to his autoimmune disorder and ulcerative colitis/inflammatory bowel disease.  He specifically maintains that he suffered symptoms of ulcerative colitis/inflammatory bowel disease, which are autoimmune disorders, during his periods of service.  He indicates that he developed stomach cramps during basic training and that, on one occasion, he was taken to a base hospital where nothing could be clinically established.  The Veteran also states that while serving in Alaska he had episodes of rectal bleeding and vomiting, which were dismissed at the time as hemorrhoids.  He reports that he suffered gastrointestinal flare-ups in 1965 during his second period of service from November 1965 to September 1966.  He indicates that the cessation of smoking could have triggered his colitis and that he quit smoking in 1965.  The Veteran also asserts that he was diagnosed with ulcerative colitis in 1966 after his discharge from service.  He notes that when his ulcerative colitis/inflammatory bowel disease first flared-up, he had symptoms of swelling in the ankles with pain.  The Veteran further maintains that poor circulation, varicose veins, and foot problems during service were a red flag regarding symptoms of an autoimmune disorder.  

The Veteran served on active duty in the Air Force from June 1960 to June 1964 and from November 1965 to September 1966.  

The Veteran's service treatment records for his first period of active duty from June 1990 to June 1964 do not show complaints, findings, or diagnoses of autoimmune disorders; ulcerative colitis/inflammatory bowel disease; and/or arthritis.  Such records do show treatment for pes planus and varicose veins.  On a medical history form at the time of an April 1964 separation examination, the Veteran checked that he did not have frequent indigestion and stomach, liver, or intestinal trouble.  He also denied that he had arthritis or rheumatism and swollen or painful joints.  The Veteran did indicate that he had foot trouble.  The reviewing examiner noted that the Veteran suffered a fractured wrist at age eleven in 1953, which was treated with a closed reduction.  The objective April 1964 separation examination report notes that the evaluation of the Veteran's abdomen and viscera was normal.  There were also notations that the Veteran had a functionally normal wrist and a loss of the longitudinal arches in both feet.  The examiner indicated that the Veteran had a fractured wrist at age eleven which was treated with a closed reduction and bilateral pes planus.  

The service treatment records for the Veteran's second period of service from November 1965 to September 1966 also do not show complaints, findings, or diagnoses of autoimmune disorders; ulcerative colitis/inflammatory bowel disease; and/or arthritis.  On a medical history form at the time of a November 1965 enlistment examination, the Veteran checked that he did not have frequent indigestion and stomach, liver, or intestinal trouble.  He also checked that he did not have arthritis/rheumatism; swollen or painful joints; or foot trouble.  The November 1965 objective enlistment examination report includes notations that the Veteran's abdomen and viscera, as well as his upper extremities; lower extremities; and spine and other musculoskeletal system were all normal.  

On a medical history form at the time of a September 1966 separation examination, the Veteran checked that he did not have frequent indigestion and stomach, liver, or intestinal trouble.  He also checked that he did not have arthritis/rheumatism; swollen or painful joints; or foot trouble.  The November 1965 objective enlistment examination report includes notations that the Veteran's abdomen and viscera, as well as his upper extremities; lower extremities; and spine and other musculoskeletal system, were all normal.  The examiner reported that the Veteran had full range of motion, good strength, and no deformity in his left wrist, which was functionally and anatomically normal.  It was also noted that the Veteran had a simple fracture of the left wrist in 1954 with no complaints and no sequelae; flat feet, mild, since 1959, with no complaints and sequelae; and varicose veins, surgically corrected in 1960, with no complaints and no sequelae.  

Post-service private and VA treatment records, including VA examination reports, show treatment for multiple disorders, including autoimmune disorders, diagnosed as lupus erythematosus; gastrointestinal disorders, including ulcerative colitis/inflammatory bowel diseases; and arthritis, including inflammatory arthritis.  

An October 1991 treatment report from D. M. Strutin, M.D., and T. Kratka, M.D., relates an assessment of ulcerative colitis for over twenty years.  It was noted that the Veteran had not had a recent colonoscopy.  A January 1993 history and physical report from Dr. Strutin and Dr. Kratka indicates that the Veteran had ulcerative colitis and that he underwent a full colonoscopy in 1991, which revealed some proctosigmoiditis.  The assessment included ulcerative colitis, clinically quiescent and varicose veins.  

A July 1998 treatment entry from Dr. Kratka indicates an assessment of ulcerative colitis.  Dr. Kratka stated that as far as she was concerned, the Veteran was failing therapy and that he would like to see a surgeon, which she found very reasonable.  Dr. Kratka stated that the Veteran had colitis for at least thirty five years.  

An April 1999 treatment entry from Dr. Strutin notes that the Veteran underwent a total proctocolectomy and ileo-pouch anastomosis the previous year for his ulcerative colitis and that he had not been taking Prednisone.  It was reported that the Veteran had recurrent arthralgias, mainly affecting his feet, ankles, and elbows.  The assessment was generalized arthralgias and probably some degree of arthritis, which could be related to his ulcerative colitis.  A May 1999 treatment entry from Dr. Strutin notes an assessment including polyarthralgia since being off Prednisone three months after a long duration for ulcerative colitis.  

A November 1999 treatment entry from Dr. C. Wasner relates an impression of inflammatory bowel disease arthritis.  A May 2005 entry from Dr. Wasner indicates an impression of inflammatory arthritis, status post inflammatory bowel disease.  

A November 2007 treatment entry from Dr. Strutin indicates that the Veteran had a long history of ulcerative colitis.  The assessment included ulcerative colitis, basically cured surgically, and chronic arthritis probably related to ulcerative colitis.  

An April 2008 VA history and physical report relates that the Veteran was seen to establish care a VA primary care clinic.  It was noted that the Veteran had a significant history of rheumatoid arthritis, ulcerative colitis, and gastroesophageal reflux disease.  The Veteran reported that he was diagnosed with both rheumatoid arthritis and ulcerative colitis around the same time in 1965.  He indicated that he subsequently underwent a total proctocolectomy with an ilea pouch and anal anastomosis.  He reported that he had been doing well with his rheumatoid arthritis, until recently, and that it mainly affected his hands and feet.  The Veteran also stated that he was referred to a hematologist and that he had a full hypercoagulable workup and was found to be positive for a lupus anticoagulant.  The impression included rheumatoid arthritis on disease modifying agents; ulcerative colitis, status post total proctocolectomy with ileal pouch and anastomosis; gastroesophageal reflux disease; and hypercoagulable status post-secondary to lupus anticoagulant recently begun on Warfarin therapy.  

A June 2008 VA arteries, veins, and miscellaneous examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was diagnosed with ulcerative colitis in 1966.  He stated that he had been having episodes of loose stools with blood and abdominal cramping intermittently for three or four years before that time.  He indicated that one year after leaving his military service, he began having weight loss and underwent a sigmoid biopsy.  It was noted that he underwent a total proctocolectomy with an ileal pouch and anal anastomosis in 1999.  The Veteran stated that his colitis was controlled with a bowel movements nine to fourteen times a day, with occasional blood from hemorrhoids.  He maintained that he would have abdominal cramping for ten to sixty minutes in a day.  

The Veteran reported that when his ulcerative colitis first flared-up, he had swelling in his ankles with pain, which resolved after taking Prednisone for his ulcerative colitis.  The Veteran indicated that he was told that he had rheumatoid arthritis.  He stated that he had no significant problems with his joints until 1999 when he was taken off Prednisone and he began suffering pain in his fingers and toes.  He indicated that, thereafter, he was treated for joint pains with medication, intermittent steroid injections in his great toes and Cortisone injections in his buttocks.  The Veteran maintained that his musculoskeletal problems were primarily in the fingers, wrists, ankles, and toes.  

The diagnosis was rheumatoid arthritis of the hands, feet, ankles, and wrists.  It was noted that the Veteran also had a history of pes planus which was treated and diagnosed during his period of military service.  The examiner stated that the Veteran reported that his arthritis was diagnosed by a foot doctor one year after he left the military.  The examiner indicated that he did not have that report from the foot doctor, nor his current rheumatology report, and that without further information, it would be mere speculation to determine if he had evidence for rheumatoid arthritis during his military service.  

An August 2008 treatment entry from Dr. Strutin relates an assessment of generalized arthritis of an undetermined type, consistent with his history of ulcerative colitis.  

A September 2008 treatment report from Eugene Gastroenterology Consultants, PC, with Dr. Kratka as the provider, notes that the Veteran had a lupus anticoagulant.  The impression included rule out hypercoagulant state, primary, and ulcerative colitis.  

A November 2008 treatment entry from Dr. Wasner indicated an impression of rheumatoid arthritis and inflammatory bowel disease.  

In a January 2009 lay statement, the Veteran's spouse stated that she married the Veteran in December 1965 and that he was having recurrent stomach and bowel problems, at that time, which continued after his discharge.  She stated that the Veteran was eventually diagnosed with nonspecific ulcerative colitis.  

A January 2009 statement from Dr. Kratka indicates that she treated the Veteran for ulcerative colitis for a number of years.  It was noted that prior to that time, the Veteran was treated by two other physicians for the same condition.  Dr. Kratka indicated that after thirty-plus year of having the disease, she referred the Veteran to a private physician in 1999 for an ileostomy-total proctocolectomy with ideal pouch and anastomosis.  It was noted that the Veteran was diagnosed with lupus anticoagulant in 2008.  

An undated statement from Dr. Wasner indicates that the Veteran was followed in his office for an inflammatory bowel disease arthritis for the previous several years.  It was noted that the Veteran had a history of a proctocolectomy in 1999 for his inflammatory bowel disease.  Dr. Wasner stated that laboratory studies revealed a hypercoagulable state with a lupus anticoagulant.  Dr. Wasner maintained that the presumed etiology of the lupus anticoagulant was his autoimmune state caused by his inflammatory bowel disease.  

In an April 2009 lay statement, the Veteran's mother-in-law reported that she became aware of the Veteran's problems with ulcerative colitis at the time of his separation from service after his second enlistment in 1966.  She stated that, at one point in 1967, the Veteran's ulcerative colitis was so severe as to be life threatening.  

An April 2009 treatment report form the Willamette Valley Cancer Institute relates an assessment of a lupus anticoagulant and portal vein thrombosis as secondary to his lupus anticoagulant.  

A January 2011 statement from Dr. Wasner indicates that the Veteran had inflammatory bowel disease with recurrent inflammation and an inflammatory arthritis related to his inflammatory bowel disease.  

At the August 2011 Board hearing, the Veteran testified that he was stressed during Air Force basic training by drill instructors that kept yelling at trainees and rushing them through meals.  He stated that he developed stomach cramps during basic training, which on one occasion were so bad that he was taken by ambulance to the base hospital, where nothing could be clinically established.  Subsequently, he reported that while serving in Alaska he had bleeding, but that such was dismissed as nothing worse than bleeding hemorrhoids.  The Veteran maintained that during his second enlistment, he did not have many medical problems until toward the end, and that he obtained a discharge because he was not reinstated in his former rank as he had been promised, which was stressful.  The Veteran stated that following discharge from service, his colitis had progressively worsened and resulted in unremitting bloody diarrhea within the first year after discharge.  The Veteran's wife stated she remembered the Veteran being very sick during the period 1966-1967.  

An October 2012 statement from Dr. Wasner indicates that he had treated the Veteran since 1999.  Dr. Wasner stated that the Veteran had severe inflammatory bowel disease of the ulcerative colitis type.  It was noted that such condition was long term, usually progressive in nature, and would often present as arthritic complaints.  Dr. Wasner stated that in regard to when his condition first manifested, it was entirely possible that it was present in the Veteran's teenage years.  It was noted that the condition often presented during that time and the Veteran had brought records documenting that he had foot problems and a very restricted Achilles tendon that was limited to 90 degrees of flexion during an in-service visit to an orthopedic surgeon in October 1960.  Dr. Wasner indicated that Achilles tendon abnormalities were often a symptom of that type of illness.  

An October 2012 VA intestines examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he developed loose stools, with blood and abdominal cramping, and that he was diagnosed with ulcerative colitis not long after he was discharged from the military in September 1966.  He reported that he had severe intestinal problems.  He stated that one year after leaving the military, he began having weight loss and underwent a sigmoid biopsy and was started on medication.  The Veteran reported that he was currently taking antibiotics for flare-ups of pouchitis which caused pain and a small amount of blood in his bowel movements about twice a year.  

The examiner discussed the Veteran's medical history in some detail.  The diagnosis was ulcerative colitis, with ileostomy surgery.  The examiner reported that the Veteran had a long history of ulcerative colitis which was diagnosed and treated with medication in the "1960s."  The examiner stated that there was no record of gastrointestinal or colorectal problems during the Veteran's military service.  It was noted that the Veteran's medical history report at the time of the September 1966 separation examination was negative for symptoms or findings of intestinal problems or bowel disease.  The examiner stated that the Veteran's service treatment records, as well as the separation examination and medical history report in 1966, were negative for a history of inflammatory bowel disease.  The examiner commented that with the currently available information, it was less likely than not that the Veteran had the onset of inflammatory bowel disease during his military service, or that he had inflammatory bowel disease was a result of military service.  The examiner stated that there were no civilian medical records, or other documentation of the Veteran's bowel disease, in the 1960s or 1970s for review.  The examiner maintained that it would be speculation for him to determine the date of onset of the inflammatory bowel disease in the years after the Veteran was discharged from the military.  

An October 2012 VA non-degenerative arthritis and dysbaric osteonecrosis examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had pain in his toes, fingers, low back, and that he had abdominal pain.  He indicated that his colitis was diagnosed in 1966 and that he had been having episodes of loose stools, with blood as well as abdominal cramping, for three to four years.  He stated that one year after leaving the military, he began having weight loss, underwent a sigmoid biopsy, and was started on medication.  It was noted that the Veteran had a total proctocolectomy with an ileal pouch and anal anastomosis in 1999.  The Veteran indicated that when his ulcerative colitis first flared-up, he had swelling of his ankles, with pain, that resolved after taking Prednisone for his ulcerative colitis.  He maintained that he was told that he had rheumatoid arthritis at that time.  The Veteran stated that he had no significant problems with his joints until 1999 when he went off Prednisone and began getting pain in his fingers and toes.  

The diagnoses were inflammatory bowel disease arthritis of multiple joints; osteoarthritis of both hands; and degenerative changes of the spine.  The examiner commented that it was less likely than not that the Veteran had inflammatory bowel disease of his feet during military service or resulting from military service with the currently available information.  The examiner stated that the Veteran developed inflammatory arthritis after the military, which was as likely as not increased his foot pain to some degree, but that he had good control of his joint inflammation with current medication.  The examiner stated that with the current available information, the Veteran had inflammatory arthritis associated, and secondary to, his inflammatory bowel disease.  It was noted that the Veteran was currently on the same medication for his joints and intestines.  The examiner stated that the Veteran's service treatment records, as well as his medical history report and separation examination in 1966, were negative for evidence of inflammatory arthritis.  The examiner reported that with the currently available information, it was less likely than not that the Veteran had the onset of inflammatory arthritis during his military service, or that he had inflammatory arthritis as a result of his military service.  The examiner maintained that he did not have civilian medical records or other civilian records from the 1960s and 1970s, and, therefore, it would be mere speculation to identify the date of the onset of the Veteran's inflammatory arthritis in the years following his military service.  

In an April 2013 addendum, the examiner who performed the October 2012 VA intestines and non-degenerative arthritis and dysbaric osteonecrosis examinations, noted that the Veteran's claims file was reviewed.  The examiner reported that ulcerative colitis was an autoimmune disease of the intestines, and that by definition, an autoimmune disorder was the result of the individual's immune system responding to tissues within the individual's body.  It was noted that autoimmune disease was not a disease of infections, radiation, toxic effects, or other external factors causing damage or disease in the intestines or other body tissues.  The examiner stated that the consensus in medical literature was that autoimmune disease was idiopathic.  

The examiner indicated that there was no evidence of ulcerative colitis symptoms or autoimmune disease in the Veteran's military separation examination and history.  It was noted that there was no medical records or written documentation of the onset of the Veteran's intestinal symptoms or inflammatory bowel disease during the 1960s or 1970s in the available record.  The examiner stated that, without documentation, it would be speculation to identify the onset of the Veteran's inflammatory bowel condition during his miliary service or within the first year after his discharge from the military.  The examiner indicated that, therefore, he could not find evidence that the Veteran's ulcerative colitis could be attributed to his military service or by external factors during or after military service.  It was noted that ulcerative colitis and inflammatory bowel disease were considered to be of unknown etiology associated with an individual's own immune system dysfunction and genetics (idiopathic).  

The examiner reported that after a review of the Veteran's autoimmune conditions and rheumatology evaluations over the years, he was currently, and for years, diagnosed with inflammatory bowel disease associated with inflammatory arthritis and inflammatory bowel disease arthritis.  The examiner stated that he concurred with the current rheumatologic diagnosis and the opinion that the Veteran's inflammatory arthritis was associated with his inflammatory bowel disease, and less likely than not caused by a different autoimmune disorder.  

The examiner maintained that he did not find evidence of an inflammatory arthritis condition in the Veteran's service treatment records, including the evaluation of foot pain and a flattened arch, as well as the documented separation examination in history.  The examiner stated that there was a lack of evidence of inflammatory arthritis during the Veteran's military service or at the time of his discharge.  It was noted that there was no medical or written documentation of inflammatory arthritis conditions during the 1960s or 1970s.  The examiner commented that, therefore, it would be speculation to conclude that the arthritis that the Veteran had arthritis that was manifested to a compensable degree within the first year after his discharge from service.  The examiner indicated that it was also less likely than not that the Veteran had arthritis that was manifested to a compensable degree within the first year after his discharge from service.  

A December 2014 statement from T. K. Guthrie, M.D., indicates that he was a specialist in family practice medicine with experience in urgent care and emergency services, as well as traumatic injuries such as brain injuries and motor vehicle accidents.  Dr. Guthrie indicated that he reviewed the claims file.  Dr. Guthrie stated that he agreed with the VA examiner's opinion that the inflammatory arthritis was part of the inflammatory bowel disease complex in the Veteran's case.  It was noted that the question in the Veteran's case was when the disease began and what triggered the disease.  Dr. Guthrie related that the Veteran had submitted documentation multiple times stating that he had symptoms of ulcerative colitis on and off during his time of active service from June 1960 to June 1964 and November 1965 to September 1965.  It was noted that the Veteran's relatives had also submitted such records and that he saw no evidence where the VA made a clear finding as to the credibility of the reports by the Veteran and his family members.  Dr. Guthrie stated that if the VA were to determine those reports were credible, he would conclude without a doubt that the earliest symptoms of the Veteran's ulcerative colitis presented during service.  

Dr. Guthrie reported that the lay reports of the Veteran and his family members demonstrated that he had symptoms of ulcerative colitis during service, and that the absence of documentation of such symptoms in service treatment records does not disprove the symptoms existed.  Dr. Guthrie also found two possible triggering factors to be documented during service.  First, the Veteran was shown to have been treated with over-the-counter medications for pain following vein stripping surgery during service and that such medication was presumably aspirin.  Dr. Guthrie stated that if the Veteran took significant amounts of aspirin during service, the associated inflammatory effect may well have been a significant factor in triggering his first immune malfunction in the GI tract.  Dr. Guthrie indicated that, second, the Veteran was shown to have stopped smoking in 1965, during service, and that current medical literature suggested that quitting smoking could trigger ulcerative colitis symptoms.  Dr Guthrie indicated that it was therefore entirely likely that such was one of the triggers of his symptomatic ulcerative colitis, considering his reports that symptoms began at that time.  Dr. Guthrie commented that based on those lines of reasoning, it was at least as likely as not that the Veteran's autoimmune disease, which included both ulcerative colitis and inflammatory arthritis symptoms, had its onset during his active service and was triggered at least in part by events occurring during active service.  

A July 2015 VHA opinion was provided by a gastroenterologist.  The physician reported that he reviewed the Veteran's medical records and that no available civilian or military records from the late 1960s to 1970s addressed gastrointestinal problems.  The physician stated that the Veteran and his wife referred to episodes from his military service that they say were possibly related.  It was noted that in the Veteran's military records, he was treated for varicosities in his lower extremities and for flat feet and that the available records supported those diagnoses.  The physician indicated that the Veteran had subsequent documentation of degenerative changes in his joints, including x-rays, and examinations which did not show inflammatory arthritic changes as might expected with inflammatory bowel disease-related arthritis.  The physician stated that, moreover, the Veteran's arthritis gradually increased, not decreased, with inflammatory bowel disease management or disease activity as would be expected.  The physician maintained that the Veteran's arthritis was symmetrical as well, again which was not usual for inflammatory bowel disease-related disease.  It was noted that such records did document osteoarthritic changes.  

The physician reported that varicose veins were not uncommon in patients with jobs which required walking and lifting, which would be expected from someone in the Veteran's job classification.  The physician stated that such was a mechanical problem, from the failure of valves in the veins of the leg, and not associated with autoimmune anti-coagulants.  The physician indicated that he agreed that autoimmune anti-coagulants were associated with inflammatory bowel disease, but no medical records reflected venous thrombosis from the Veteran's time in service.  

The physician stated that the Veteran was provided with the opportunity to report any gastrointestinal related problems at the time of his induction and discharge and that he failed to do so.  The physician indicated that he had no medical records from the Veteran's time in the service to compare with his and his spouse's recollections of those times.  It was noted that, however, the theme was that, on some occasions, the Veteran had either dyspeptic symptoms related to a diet with which he was intolerant or a few episodes of bright red blood per rectum.  The physician maintained that he accepted that such episodes probably did occur, but that they were common in the military population which was required to change diets and locations frequently.  It was noted that most individuals would report a disturbance of bowel habits and some dyspepsia in response to unfamiliar foods.  The physician stated that while both the Veteran and his wife referred to intermittent symptoms of inflammatory bowel disease, the pattern was not widely separated episodes of rectal bleeding.  It was noted that such symptoms would be consistent with straining or lifting heavy equipment resulting in some hemorrhoidal bleeding as reported by the Veteran.  The physician stated that the Veteran was told such by medical personal at a base in Alaska.  

The physician reported that while he could not assume that the Veteran would report continued rectal bleeding, he denied it at his time of discharge.  The physician indicated that the Veteran's hemoglobin at the time of his September 1966 separation examination argued against significant blood loss, at least for the period just before his discharge.  The physician maintained that a perusal of the statements from the physicians and the Veteran's spouse, and the medical records, reflected inflammatory bowel disease that was not responsive to therapy and was not intermittent, but progressive, and almost constant until his ileo-pouch and anal anastomosis surgery in 1999.  It was noted that even then, the Veteran had continued to have problems related to both his bowels and his therapy, which was not the pattern of episodes described by the Veteran and his spouse during service.  

The physician indicated that he felt that the evidence, albeit without medical records to reflect actual care during his time in service, did not support that the Veteran had an onset of a prodrome consistent with ulcerative colitis.  The physician commented that it was not probable or likely that the Veteran developed ulcerative colitis while in the military based on statements from other physicians, or from the Veteran and his spouse.  It was noted that symptomatic hemorrhoids had been reported in the U.S. population to have an incidence of 4-20 percent (4-20 patients per 100) while ulcerative colitis in the 1960s had an incidence of 9 per 100,000 population.  The physician maintained that the claims of inflammatory bowel disease-related arthritis and an autoimmune, lupus-like anti-coagulant, were not substantiated to be present while the Veteran was in the service, but rather other problems likely related to the Veteran's job in the military which did require some lifting and straining resulting in transient complaints with unknown long term consequences.  

A December 2016 statement from Dr. Guthrie disputed the findings in the physician, pursuant to the July 2015 VHA opinion in detail.  Dr. Guthrie stated that the VHA physician made some arguments that were typical of Ivory Tower attitudes that ignore the full spectrum of mechanisms of disease and instead relied on textbook definitions and ignored any symptoms of the conditions that explained pathophysiological processes that did not fit the perfect textbook definition of a particular disease.  Dr. Guthrie stated that, for example, the VHA physician made an argument that the Veteran had osteoarthritis, not inflammatory arthritis.  It was noted that any primary care doctor or even an orthopedist or rheumatologists would agree that in osteoarthritis and in autoimmune inflammatory arthritis, the primary underlying process is inflammation.  Dr. Guthrie stated that the VHA physician used the argument that the Veteran's arthritis did not improve with his treatment with ulcerative colitis, and that, therefore, it was not an inflammatory arthritis.  It was noted that in the next paragraph, the VHA physician observed that the ulcerative colitis was continuously progressive, and nonresponsive to therapy, a fact that he did not mention in his arthritis etiology argument, and completely negated the relevance of the first argument.  

Dr. Guthrie also stated that he felt that the VHA physician's arguments were ridiculous as to the causes of the dyspepsia and heartburn and the rectal bleeding described during the Veteran's military service.  It was noted that the VHA physician stated that dyspepsia was common in the military population which was required to change diets and locations on frequent occasions.  Dr. Guthrie stated that he was aware of no literature to support frequent changes in diet or location were the cause of dyspepsia, heartburn, or vomiting episodes.  Dr. Guthrie further indicated that, to his knowledge, there was no scientific literature supporting that a variety or a change in diet were responsible for dyspeptic symptoms.  It was noted that the literature described such symptoms as coming from either an overproduction of stomach acid, or from an inflammatory response to specific foods/medications, such as nonsteroidal anti-inflammatory drugs or substances such as alcohol that the individual's gastrointestinal tract had developed.  

Dr. Guthrie further addressed the VHA physician's statement that a normal hemoglobin at discharge argued against significant blood loss in the period preceding discharge.  Dr. Guthrie maintained that any bleeding from ulcerative colitis early in the course of the disease was often microscopic, unnoticed by the patient, and of a volume very unlikely to cause anemia as long as iron intake was adequate.  Dr. Guthrie also indicated that the Veteran may well have had hemorrhoids as described by the VHA physician, but that such would not exclude the presence of concurrent inflammatory bowel disease.  

Dr. Guthrie reported that based on the VHA physician's presumed board certification, he must respect his training and experience, but that it was clear to him that the physician gave the case neither the time nor the thought process necessary to thoroughly address the issues raised.  Dr. Guthrie commented that he still found it as likely as not that the Veteran's gastrointestinal symptoms during active service were caused by an inflammatory condition of his intestinal tract that over time was diagnosed as ulcerative colitis and additionally as likely as not that his arthritic condition was significantly worsened by his inflammatory bowel condition.  

III. Analysis

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are opinions of record from VA examiners, private physicians, and a VHA physician that address the etiology of the Veteran's claimed autoimmune disorder; ulcerative colitis/inflammatory bowel disease; and arthritis, claimed as secondary to a digestive disorder.  

The Board notes that the examiner, pursuant to the June 2008 VA arteries, veins, and miscellaneous examination report, diagnosed rheumatoid arthritis of the hands, feet, ankles, and wrists.  The examiner stated that without further information, it would be mere speculation to determine if the Veteran had evidence for rheumatoid arthritis during his military service.  The Board observes that the examiner solely addressed the etiology of the Veteran's claimed arthritis and stated that it would be mere speculation to determine if he had rheumatoid arthritis during his military.  The examiner did not address the Veteran's claimed autoimmune disorder, or his ulcerative colitis/inflammatory bowel disease.  The examiner also did not address the numerous reports of record that the Veteran's inflammatory arthritis was related to his ulcerative colitis/inflammatory bowel disease.  Further, the examiner did not specifically address the Veteran's reports of pain in his joints during service and since service, as well as gastrointestinal symptoms during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

Additionally, an October 2012 statement from Dr. Wasner indicates that the Veteran had severe inflammatory bowel disease of the ulcerative colitis type, and that such condition was long term, usually progressive in nature, and would often present as arthritic complaints.  Dr. Wasner stated that in regard to when his condition first manifested, it was entirely possible that it was present in the Veteran's teenage years.  It was noted that the condition often presented during that time and the Veteran had brought records documenting that he had foot problems and a very restricted Achilles tendon that was limited to 90 degrees of flexion during an in-service visit to an orthopedic surgeon in October 1960.  Dr. Wasner indicated that Achilles tendon abnormalities were often a symptom of that type of illness.  The Board observes that Dr. Wasner's opinions are somewhat contradictory.  Dr. Wasner stated it was entirely possible that the Veteran's inflammatory bowel disease of the ulcerative colitis type was present in his teenage years, but then stated that the Veteran's Achilles tendon abnormalities during his first period of service in October 1960 may have been a symptom of that type of illness.  Additionally, there is no indication that Dr. Wasner reviewed the Veteran's claims file in providing his opinions.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Therefore, the Board finds that Dr. Wasner's opinions are not particularly probative in this matter.  

Further, the Board notes that the VA examiner, pursuant to an October 2012 VA intestines examination report and an October 2012 VA non-degenerative arthritis and dysbaric osteonecrosis examination report, provide multiple opinions.  At the October 2012 VA intestines examination, the examiner diagnosed ulcerative colitis, with ileostomy surgery.  The examiner commented that with the currently available information, it was less likely than not that the Veteran had the onset of inflammatory bowel disease during his military service, or that he had inflammatory bowel disease as a result of military service.  The examiner also maintained that it would be speculation for him to determine the date of onset of the inflammatory bowel disease in the years after the Veteran was discharged from the military.  

At the October 2012 VA non-degenerative arthritis and dysbaric osteonecrosis examination, the same examiner diagnosed inflammatory bowel disease arthritis of multiple joints; osteoarthritis of both hands; and degenerative changes of the spine.  The examiner stated that with the current available information, the Veteran had inflammatory arthritis associated, and secondary to, his inflammatory bowel disease.  The examiner stated that with the currently available information, it was less likely than not that the Veteran had the onset of inflammatory arthritis during his military service, or that he had inflammatory arthritis as a result of his military service.  The examiner maintained that he did not have civilian medical records or other civilian records from the 1960s and 1970s, and, therefore, it would be mere speculation to identify the date of the onset of the Veteran's inflammatory arthritis in the years following his military service.  

In an April 2013 addendum, the examiner indicated that, without documentation, it would be speculation to identify the onset of the Veteran's inflammatory bowel condition during his miliary service or within the first year after his discharge from the military.  The examiner stated that, therefore, he could not find evidence that the Veteran's ulcerative colitis could be attributed to his military service or by external factors during or after military service.  The examiner maintained that he concurred with the current rheumatologic diagnosis and the opinion that the Veteran's inflammatory arthritis was associated with his inflammatory bowel disease, and less likely than not caused by a different autoimmune disorder.  The examiner also commented that it was less likely than not that the Veteran had arthritis that was manifested to a compensable degree within the first year after his discharge from service.  

The Board observes that the VA examiner, pursuant to the October 2012 VA intestines examination report and October 2012 VA non-degenerative arthritis and dysbaric osteonecrosis examination report, as well as the April 2013 addendum, did address the etiology of the Veteran's claimed disorders.  The examiner also reviewed the Veteran's claims file.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The Board notes, however, that the examiner essentially relied on the fact the Veteran's autoimmune disorder, ulcerative colitis/inflammatory bowel disease, and inflammatory arthritis were not shown during his periods of service, and did not specifically address his reports of symptoms during service and since service in his opinion.  See Davidson, 581 F.3d at 1313.  

Additionally, in a November 2013 decision, the Board found that VA examiner's opinions, pursuant to the October 2012 VA intestines examination report and October 2012 VA non-degenerative arthritis and dysbaric osteonecrosis examination report, and the April 2013 addendum, were the most probative at that time.  In a May 2014 joint motion, the parties found that the Board did not address the Veteran's argument that his symptoms of colitis during and immediately after service were intermittent, that colitis was inherently an episodic disease with periods of relapse and remission, that his symptoms of colitis during service were the beginning of an autoimmune disorder and/or inflammatory bowel disease and/or arthritis, and that a failure to diagnose colitis during service did not constitute evidence that colitis, inflammatory bowel disease and/or autoimmune disorder did not exist and/or become chronic during service, given the difficulty in diagnosing such condition and its intermittent nature.  Therefore, given the 2014 joint remand, the Board must find that the VA examiner's opinions are less probative in this matter.  

The Board notes that in a July 2015 VHA opinion, the physician found that Veteran had documentation of degenerative changes in his joints, including x-rays, and examinations which did not show inflammatory arthritic changes as might expected with inflammatory bowel disease-related arthritis.  The physician further indicated that the evidence, albeit without medical records to reflect actual care during the Veteran's time in service, did not support that he had an onset of a prodrome consistent with ulcerative colitis.  The physician commented that it was not probable or likely that the Veteran developed ulcerative colitis while in the military based on statements from other physicians, or from the Veteran and his spouse.  The physician also maintained that the claims of inflammatory bowel disease-related arthritis and an autoimmune, lupus-like anti-coagulant, were not substantiated to be present while the Veteran was in the service.  

The Board observes that although the VHA physician reviewed the Veteran's claims file, he found that the evidence did not show inflammatory arthritic changes as might be expected with inflammatory bowel disease-related arthritis.  The Board notes, however, that the evidence of record contains numerous diagnoses of inflammatory arthritis and inflammatory arthritis related to inflammatory bowel disease.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in a February 2016 decision, the Board found that the opinions provided by the VHA physician were the most probative of record.  The Board observes, however, that an August 2016 joint motion indicated that the Board erred in not providing an adequate statement of reasons or bases, specifically because the Board made two seemingly contradictory findings of fact.  The joint motion noted that the Board found that the Veteran's digestive and autoimmune disorders and his arthritis were etiologically related.  The joint motion also indicated that the VHA physician found that the Veteran's arthritis was osteoarthritis rather than inflammatory arthritis.  The joint motion concluded that the parties were unable to reconcile the Board's reliance on the July 2015 VHA opinion with its finding that the Veteran's arthritis was etiologically related to his digestive and autoimmune disorders.  The Board notes that the provisions of a joint motion are binding on the parties to the extent not otherwise contrary to law.  See Forcier v. Nicholson, 19 Vet .App. 414, 425-26 (2006).  Therefore, in light of the above, the Board must find that the opinions provided by the physician, pursuant to the July 2015 VHA opinion, are less probative in this matter.  

The Board observes that the remaining opinions of record were provided by Dr. Guthrie in a December 2014 statement and a December 2016 statement.  In his December 2014 statement, Dr. Guthrie, after a review of the claims file and a discussion of the Veteran's medical history, indicated that it was at least as likely as not that the Veteran's autoimmune disease, which included both ulcerative colitis and inflammatory arthritis symptoms, had its onset during his active service and was triggered at least in part by events occurring during active service.  

Additionally, in his December 2016 statement, Dr. Guthrie reviewed the Veteran's claims file, discussed the July 2015 VHA opinion, and discussed the Veteran's medical history.  Dr. Guthrie indicated that he still found it as likely as not that the Veteran's gastrointestinal symptoms during active service were caused by an inflammatory condition of his intestinal tract that over time was diagnosed as ulcerative colitis and additionally as likely as not that his arthritic condition was significantly worsened by his inflammatory bowel condition.  The Board finds that Dr. Guthrie's December 2014 and December 2016 opinions are the remaining probative evidence of record.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence indicates that the Veteran is currently diagnosed with an autoimmune disorder, diagnosed as lupus erythematous (lupus anti-coagulant); ulcerative colitis/inflammatory bowel disease; and inflammatory arthritis.  In a probative December 2014 opinion Dr. Guthrie stated that it was at least as likely as not that the Veteran's autoimmune disease, which included both ulcerative colitis and inflammatory arthritis symptoms, had its onset during his active service.  He also found in December 2016 that the Veteran's gastrointestinal symptoms during active service were caused by an inflammatory condition of his intestinal tract that over time was diagnosed as ulcerative colitis and additionally as likely as not that his arthritic condition was significantly worsened by his inflammatory bowel condition.  Therefore, Dr. Guthrie has essentially determined that the Veteran's currently diagnosed autoimmune disorder, diagnosed as lupus erythematous; ulcerative colitis/inflammatory bowel disease; and inflammatory bowel disease, all had their onset during service, and that his inflammatory arthritis was also worsened by his inflammatory bowel condition.  There are also numerous reports of record indicating that the Veteran has inflammatory arthritis due to his inflammatory bowel disease.  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current autoimmune disorder, diagnosed as lupus erythematous; ulcerative colitis/inflammatory bowel disease; and inflammatory arthritis, commenced during military service.  In light of the evidence of record, to include the opinions from Dr. Guthrie, noted above, the Board cannot conclude that the preponderance of the evidence is against granting service connection for an autoimmune disorder, diagnosed as lupus erythematous; ulcerative colitis/inflammatory bowel disease; and inflammatory arthritis.  

Accordingly, service connection for an autoimmune disorder, diagnosed as lupus erythematous; ulcerative colitis/inflammatory bowel disease; and inflammatory arthritis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an autoimmune disorder, diagnosed as lupus erythematous, is granted.  

Service connection for ulcerative colitis/inflammatory bowel disease is granted.  

Service connection for inflammatory arthritis is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


